tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct -3 am uil tt er ua ‘ts legend retirement_system s plan x plan y 401_k_plan state s this is in response to a request for a private_letter_ruling dated date and subsequent correspondence submitted on your behalf by your authorized representative in support of your request your authorized representative has submitted the following facts and representations state s maintains the 401_k_plan which is qualified under sec_401 a of the internal_revenue_code and contains a cash_or_deferred_arrangement as described in code sec_401 the date of its last determination_letter was date individuals who are employed by state s and state s cities counties or other urban governments or agencies political subdivisions or instrumentalities of the same which have adopted the 401_k_plan are eligible to participate in the 401_k_plan participants’ and may elect to defer compensation in accordance with the terms and provisions of the 401_k_plan retirement_system s is a retirement_system administering benefits under two separate defined benefit retirement plans plan x and plan y the plans pursuant to provisions under state s law justices of the state s supreme court judges of the court_of_appeals circuit_court judges and judges of the district courts are eligible to participate and accrue pension benefits under plan x individuals who participate in plan x are considered members members currently there are - approximately two hundred and fifty members of plan x plan x is qualified under sec_401 of the code state s law has been amended effective date to permit the receipt by page pian x of transfers from code sec_401 qualified_retirement_plans for the purpose of purchasing service_credit under plan x with respect to plan y applicable state s law provides all members of the general assembly of state s are eligible to participate participants are considered members and there are approximately one hundred and twenty members in plan y plan y is qualified under sec_401 of the code state s law has been amended effective date to permit receipt by plan y of transfers from code sec_401 qualified_retirement_plans for the purpose of purchasing service_credit under plan y members' benefits under plans x and y are based on years of credited service and plans x and y permit the purchase of various types of service_credit in order to increase a members retirement benefits the board_of trustees of retirement_system s is comprised of eight trustees three judicial appointees three legislative appointees and two gubernatorial appointees the 401_k_plan has been amended by its board_of trustees to permit transfers of elective_deferrals rollover_contributions and vested matching and supplemental contributions under the 401_k_plan in all cases together with earnings directly to the retirement_system s trust for the purchase of service_credit under the plans k transfers it is anticipated by retirement_system s that all k transfers will be requested by participants prior to rather than upon retirement death disability or separation_from_service the k transfers to retirement_system s will be made by the trustee of the 401_k_plan directly to the trustee of retirement_system s retirement_system s will keep a permanent record for each participant who makes a k transfer to one of the plans funds representing k transfers will be commingled with other assets of the plans and invested in the same manner gains and losses are not separately allocated to k transfers the plans will not accrue any interest on the funds representing the k transfers rather the k transfers operate to purchase additional service_credit and thereby result in additional benefits under the plans based on the years_of_service purchased and the plan’s benefit formula retirement_system s accounting_records will report such additional credit as purchased on the date of the transfer members of plan x and plan y are not entitled to receive any portion of the k transfer prior to separation_from_service death or disability the k transfers will be nonforfeitable under the terms and provisions of retirement_system s the following rulings are requested the amounts representing the k transfers which are transferred by the 401_k_plan on behalf of and at the direction of a participant to the plans in order to purchase service_credit for the member will not result in ordinary_income to the participant under sec_72 of the code pursuant to sec_402 by reason of such transfer the amounts representing the k transfers which are transferred by the 401_k_plan on behalf of and at the direction of a participant to the plans to purchase service_credit on behalf of the member under the plans will not constitute either an impermissible actual distribution or a constructive distribution under sec_401 of the code nor will k transfers constitute a violation of the separate_accounting requirements under sec_1_401_k_-1 of the income_tax regulations 401_k_plan on behalf of and at the direction of a participant to the plans in order to the the amounts representing the k transfers which are transferred by the page purchase service_credit for the member will not constitute either an annual benefit’ within the meaning of code sec_415 for purposes of determining limitations for defined benefit plans nor will k transfers constitute an annual addition’ within the meaning of code sec_415 for purposes of determining limitations for defined contribution plans in addition the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to the k transfers the amounts representing the k transfers which are transferred by the 401_k_plan on behalf of and at the direction of a participant to the plans to purchase service_credit will not be considered a designated_distribution for the year of transfer subject_to_withholding requirements under sec_3405 of the code and tax reporting under sec_6047 with respect to ruling_request one sec_402 of the code provides that except as otherwise provided in this subsection any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distrioutee in which distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 provides that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in the instant case amounts are being transferred directly from one qualified_plan to another accordingly it is concluded that amounts representing the k transfers which are transferred by the 401_k_plan on behalf of and at the direction of a participant to the plans in order to purchase service_credit for the member will not result in ordinary_income to the participant under sec_72 of the code pursuant to sec_402 by reason of such transfer with respect to ruling_request two sec_1_401-1 of the income_tax regulations provides in part that a pension_plan is a plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of sec_401 if it permits an employee to withdraw any part of the employee’s accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan sec_401 as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 provides that a plan meeting the requirements of sec_401 k may not make distributions prior to a participant's severance_from_employment death or disability or attainment of age sec_401 k b does allow for plan distributions upon an employee’s hardship with regards to amounts described in sec_402 or a plan termination sec_1_401_k_-1 of the regulations provides that the distribution limitations of paragraph qd as also stated in sec_401 of the code generally continue to apply to amounts attributable to elective contributions including amounts treated as elective contributions page that are transferred to another qualified_plan of the same employer or another employer thus the transferee_plan will generally fail to satisfy the requirements of sec_401 and this section if transferred amounts may be distributed before the times specified in paragraph d sec_1_401_k_-1 of the regulations sets forth the additional requirement for qualified cash or deferred arrangements of separate_accounting which is treated as satisfied if amounts held under the plan are treated as nonforfeitable and subject_to certain distribution limitations--ie in pertinent part the employee's retirement death disability or separation_from_service or termination of the plan separate_accounting is not acceptable unless gains losses withdrawals and other credits or charges are separately allocated on a reasonable and consistent basis to accounts subject_to the nonforfeitability requirement and distribution limitations and to other accounts we have already ruled that the subject transfers will not cause a taxable_event accordingly in regards to ruling_request two we conclude the amounts representing the k transfers which are transferred by the 401_k_plan on behalf of and at the direction of a participant to the plans to purchase service_credit on behalf of the member under the plans will not constitute either an impermissible actual distribution or a constructive distribution under sec_401 of the code with respect to separate_accounting the k transfers will be nonforfeitable under the terms and provisions of the retirement_system s and since all benefits provided under the plans including the k transfers will be subject_to withdrawal and distribution restrictions that meet the requirements of sec_401 separate_accounting is deemed satisfied accordingly with respect to ruling_request two we further conclude that the k transfers will not constitute a violation of the separate_accounting requirements under sec_1_401_k_-1 of the income_tax regulations with respect to ruling_request three sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 sec_415 limits the amount of annual benefits in a defined_benefit_plan sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 sec_415 limits the amount of annual contributions and other additions to a participant's account in a defined_contribution_plan sec_415 of the code generally provides that if an employee makes contributions to purchase permissive_service_credit under a governmental_plan the plan may satisfy the code sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the code sec_415 limit or by treating the contributions as annual_additions for purposes of code sec_415 sec_415 defines permissive_service_credit to mean service_credit i recognized by the governmental pian for purposes of calculating a participant's benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which page does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_1 b iv of the income_tax regulations the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in sec_1 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs because the 401_k_plan and plans x and y are all qualified_plans the k transfers are transfers from one qualified_plan to another therefore with respect to ruling_request three it is concluded as follows as provided under sec_1 b iv of the regulations the amounts representing the k transfers which are transferred on behalf of and at the direction of the participant to plan x or plan y in order to purchase service_credit for the member do not constitute an annual_benefit within the meaning of sec_415 of the code for the purpose of determining limitations for defined benefit plans furthermore as provided under sec_1 b iv of the regulations the k transfers will not constitute an annual_addition within the meaning of sec_415 of the code for purposes of determining limitations for defined contribution plans in addition because the k transfers are amounts transferred and not contributions the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to the k transfers this ruling relates only to transfers that are equal to one hundred percent of the actuarial cost of the service being purchased with respect to ruling_request four sec_3405 and b of the code provide generally that the payor of any periodic_payment or nonperiodic distributions must withhold amounts from such payments and distributions sec_3405 and define a periodic_payment and nonperiodic distributions to mean all designated distributions sec_3405 defines the term designated_distribution to include any distribution or payment from or under an employer_deferred_compensation_plan q a-3 of sec_35_3405-1 of the regulations provides that an employer_deferred_compensation_plan is any pension annuity profit-sharing stock bonus or other plan that defers the receipt of compensation q a-22 of sec_35_3405-1 also provides that a retirement_plan maintained by a state_or_local_government on behalf of its employees is a plan that defers the receipt of compensation sec_3405 of the code provides however that the term designated_distribution shall not include any portion of any distribution or payment which it is reasonable to believe is not includible in income q a-2 of sec_35_3405-1 of the regulations provides similarly that a designated_distribution does not include any portion of a distribution which it is reasonable to believe is not includible in income sec_6047 of the code provides in part that an employer maintaining a qualified_plan or the plan_administrator from which designated distributions as defined in code sec_3405 may be made must make returns and reports regarding such plan to the secretary to the page participants and beneficiaries of such plan and to such other persons as the secretary may by regulations prescribe it has been represented that the transfers to retirement_system s will not be within the contro of a member but will be transferred by the trustee of the 401_k_plan directly to the trustee of retirement_system s further such transfers will be subject_to withdrawal and distribution restrictions so that a member may not withdraw or receive a distribution of amounts representing the 401_k_plan transfer amounts prior to retirement death disability or severance_from_employment we have also ruled with respect to ruling requests one and two that the amounts transferred to retirement_system s from the 401_k_plan will not result in ordinary_income to the member under sec_402 of the code nor will the transfer constitute a distribution under sec_401 thus we conclude with respect to ruling_request four that the amounts transferred by the 401_k_plan on behalf of and at the direction of a participant to retirement_system s to purchase service_credit under plan x or plan y will be transferred in a permissible transfer and therefore will not be considered a designated_distribution for the year of the transfer subject_to the withholding requirements of sec_3405 of the code or to the reporting requirements of sec_6047 this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office the author of this ruling is who may be reached at sincerely yours faucy v floor frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy form_437
